Geo. G. Barnard, J. (dissenting.)'
The main question in this case is, whether judgment Avas entered December 26, 1863. It is contended that it was not, because, 1st. No judgment roll was then made tip. 2d. The judgment was not actually transcribed in the judgment hook.
Neither of these objections is - good. As to the first, the Code provides for making up the roll after the entry of judgment. (§ 281.) As to the second, after the judgment to be entered has been drawn out in form, been settled by the judge who tried the cause, as to its form and the provisions it contains, after hearing counsel on both sides, and has received the allocatur of the judge, the provisions and adjudications in the paper so drawn out in form and directed to be entered by the judge, become and are the judgment in the case. The moment such paper is left with the clerk, the law regards the judgment as entered eo instanfi in the judgment book. On these principles the judgment in this case was entered December 26, 1863. The caption of the judgment so entered was November, 1863. The notice of the judgment, therefore, properly referred to it as made November, 1863.
The appellant not having appealed Avithin thirty days after the service of the notice of the judgment, entered December 26, 1863, his appeal must be dismissed. He can not, by going to the clerk’s office and having a judgment roll made up and the judgment' actually transcribed in the judgment book, as of a date subsequent to the time when the judgment with the judge’s direction to enter it, at the foot, was filed with the clerk, extend his time to appeal.
Motion denied.
Ingraham, Leonard and Geo. G. Barnard, Justices.]